                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

MARK BAUERSACHS and MARCIELI     *
BAUERSACHS,                      *
                                 *
           Plaintiffs,           *
                                 *
           v.                    *
                                 *
JUSTICE GREGORY I. MASSING,      *                       Civil Action No. 19-cv-10295-ADB
MASSACHUSETTS APPEALS COURT;     *
JUSTICE JOHN C. ENGLANDER,       *
MASSACHUSETTS APPEALS COURT; and *
JUSTICE ERIC NEYMAN,             *
MASSACHUSETTS APPEALS COURT,     *
                                 *
           Defendants.           *

        MEMORANDUM AND ORDER ON PLAINTIFFS’ RULE 59(E) MOTION

BURROUGHS, D.J.

       Mark and Marcieli Bauersachs (“Plaintiffs”) brought claims under 42 U.S.C. § 1983 for

alleged violations of their due process rights by Associate Justices of the Massachusetts Appeals

Court Gregory I. Massing, John C. Englander, and Eric Neyman (“Defendants”). [ECF No. 1

(“Complaint” or “Compl.”)]. On May 1, 2019, the Court dismissed the Complaint. [ECF No.

14]. Currently pending before the Court is Plaintiffs’ motion to alter or amend the Court’s

judgment pursuant to Federal Rule of Civil Procedure 59(e) and for leave to file an amended

complaint (“Rule 59(e) Motion”). [ECF No. 17]. For the reasons set forth below, Plaintiffs’

Rule 59(e) Motion [ECF No. 17] is DENIED.

I.     BACKGROUND

       The Court summarizes the pertinent facts as alleged in the Complaint.1 Plaintiffs were



1
 The Court liberally construes the pro se Plaintiffs’ filings. Foley v. Wells Fargo Bank, N.A.,
772 F.3d 63, 75 (1st Cir. 2014) (citing Erickson v. Pardus, 551 U.S. 89, 94 (2007)).
defendants in two no-fault summary process eviction actions that were consolidated and resolved

through a jury trial held in Massachusetts Housing Court (“Housing Court”) on October 23,

2017. [Compl. ¶ 1]. On October 24, 2017, the Housing Court entered judgment against

Plaintiffs. [Id. ¶ 2]. Plaintiffs filed post-trial motions on October 30, 2017 and filed a notice of

appeal on November 2, 2017. [Id.; ECF No. 12-1 at 3]. On November 16, 2017, the Housing

Court denied Plaintiffs’ post-trial motions. [ECF No. 12-1 at 3]. On November 20, 2018, a

panel of the Massachusetts Appeals Court (“Appeals Court”), dismissed the appeal without a

hearing because “the tenants did not file a timely notice of appeal.” [Compl. ¶ 3; ECF No. 12-1

at 3]. Defendants were the Associates Justices on the Appeals Court panel. [Compl. ¶ 3].

        On February 15, 2019, Plaintiffs filed their Complaint alleging that the panel’s dismissal

of their appeal violated their due process rights and seeking injunctive and declaratory relief.

See [id. ¶¶ 3, 7]. On April 11, 2019, Defendants moved to dismiss the Complaint, and Plaintiffs

opposed dismissal on April 25, 2019. [ECF Nos. 11, 13]. On May 1, 2019, the Court granted

the motion to dismiss. [ECF No. 14]. The Court found that it lacked jurisdiction under the

Rooker-Feldman doctrine, which provides that “federal district courts lack jurisdiction over

‘federal complaints . . . [that] essentially invite[] federal courts of first instance to review and

reverse unfavorable state-court judgments.’” See Bauersachs v. Massing, No. 19-cv-10295-

ADB, 2019 WL 1961077, at *2–3 (D. Mass. May 1, 2019). The Court did not reach the question

of Eleventh Amendment immunity, which shields public officials from suits seeking money

damages, because Plaintiffs denied that the Complaint sought money damages. Id. at *3 n.4.

The Court denied leave to file an amended complaint because application of the Rooker-Feldman

doctrine meant that any amendment to the Complaint would be futile. Id. at *3–4.




                                                   2
       On May 10, 2019, Plaintiffs timely filed the instant Rule 59(e) Motion. [ECF No. 17];

see Fed. R. Civ. P. 59(e). On July 31, 2019, the Court ordered Defendants to respond to the

pending motion, and on August 13, 2019, Defendants filed an opposition brief. [ECF Nos. 19,

20].

II.    DISCUSSION

       A.      Legal Standard

       Under Rule 59(e), “relief is granted sparingly, and only when ‘the original judgment

evidenced a manifest error of law, if there is newly discovered evidence, or in certain other

narrow situations.’” Biltcliffe v. CitiMortgage, Inc., 772 F.3d 925, 930 (1st Cir. 2014)

(quoting Global Naps, Inc. v. Verizon New England, Inc., 489 F.3d 13, 25 (1st Cir. 2007)). For

instance, “a motion for reconsideration should be granted if the court ‘has patently

misunderstood a party . . . or has made an error not of reasoning but apprehension.’” Ruiz

Rivera v. Pfizer Pharm., LLC, 521 F.3d 76, 82 (1st Cir. 2008) (quoting Sandoval Diaz v.

Sandoval Orozco, No. 01-cv-01022, 2005 WL 1501672, at *2 (D.P.R. June 24, 2005)). In “rare”

circumstances, district courts in this Circuit have recognized that a Rule 59(e) motion may be

granted “to prevent manifest injustice.” Trinidad v. City of Bos., No. 07-cv-11679-DPW, 2011

WL 915338, at *3 (D. Mass. Mar. 15, 2011) (quoting Rodriguez-García w. Miranda-Marín, 610

F.3d 736, 774 (1st Cir. 2010)). The situations in which courts allow reconsideration are

“narrowly configured and seldom invoked,” United States v. Connell, 6 F.3d 27, 31 (1st Cir.

1993), because reconsideration is “an extraordinary remedy which should be used sparingly,”

Palmer v. Champion Mortg., 465 F.3d 24, 30 (1st Cir. 2006) (quoting 11 Charles Alan Wright et

al., Federal Practice and Procedure § 2810 (2d ed. 1995)). Ultimately, “[t]he Court has

‘substantial discretion and broad authority to grant or deny’ a motion for reconsideration” made




                                                 3
pursuant to Rule 59(e). Provanzano v. Parker View Farm, Inc., 827 F. Supp. 2d 53, 57 (D. Mass.

2011) (quoting Ruiz Rivera, 521 F.3d at 81).

       B.      Discussion

        Plaintiffs first argue that there has been “an extraordinary development” meriting

reconsideration because Rule 11 of the Massachusetts Uniform Rules of Summary Process was

formally amended by the Supreme Judicial Court in its April 10, 2019 decision in Adjartey v.

Central Division of the Housing Court Department, 120 N.E.3d 297, 323 (Mass. 2019). [ECF

No. 18 at 3, 5–6]. Adjartey clarifies that Rule 11 “incorrectly states that the running of time for

appeal in summary process actions is not affected by the filing of a motion under Rule 60” and

observes that a tenant reading the commentary to Rule 11 could incorrectly believe that a Rule

60 motion would not affect the timeline for an appeal. 120 N.E.3d at 323 n.20 (internal

quotation marks omitted). Defendants respond that a state court decision and commentary to the

Uniform Rules of Summary Process is not “newly discovered evidence” under Rule 59(e). [ECF

No. 20 at 2]. Defendants further assert that this “evidence” was available to Plaintiffs before the

Court entered judgment on May 1, 2019 and does not warrant altering or amending the

judgment. [Id.]. The Court agrees that the case law Plaintiffs present was available prior to the

filing of their opposition brief and the Court’s entry of judgment and does not constitute “newly

discovered evidence” meriting reconsideration under Rule 59.

       Second, Plaintiffs contend that the alleged constitutional violation they seek redress from

is “independent from any and all state court judgments to date and so the Rooker-Feldman

doctrine does not apply.” [ECF No. 17 at 1]; see also [ECF No. 18 at 9 (“The question of law in

Claim #1 alleges a constitutional violation entirely independent of any prior state court




                                                 4
decision.”), 14 (stating that only a narrow portion of the Complaint “ran afoul of Rooker-

Feldman”)]. As Defendants ably articulate in response,

        According to Plaintiffs, the issue before this Court is whether the Defendants
        violated their constitutional rights by failing to expressly address if Mass. R. App.
        P. 4(a) superseded Mass. G. L. c. 239, § 5, in making their determination that
        Plaintiffs’ notice of appeal from the [H]ousing [C]ourt to the Appeals Court was
        untimely. But, contrary to Plaintiffs’ assertions, this Court cannot find that the
        Defendants violated Plaintiffs’ constitutional rights . . . without also concluding
        that the Appeals Court erred in finding that the Plaintiffs’ notice of appeal was
        untimely. . . . Plaintiffs’ federal suit is therefore necessarily aimed at undoing the
        final state-court decision, which is barred by Rooker-Feldman.

[ECF No. 20 at 2–3 (citations omitted)]. Because Plaintiffs seek reversal of the Appeals Court’s

order dismissing their appeal as untimely, it was neither a manifest error of law nor manifestly

unjust for the Court to dismiss the Complaint and deny any amendment as futile because any

such claim is barred by the Rooker-Feldman doctrine. See Bauersachs, 2019 WL 1961077, at

*2–3.

        Furthermore, even if the Court had committed a manifest error of law in applying the

Rooker-Feldman doctrine to bar Plaintiffs’ claims, which it has not, that would not change the

ultimate judgment because Defendants would be protected by judicial immunity. The First

Circuit recently reaffirmed that “it is an axiom of black letter law that when a judge carries out

traditional adjudicatory functions, he or she has absolute immunity for those actions.” Zenon v.

Guzman, 924 F.3d 611, 616 (1st Cir. 2019). “[A]bsolute judicial immunity means not just

immunity from damages, but immunity from suit altogether.” Id. at 617 n.10. Here, where

Plaintiffs’ claims are premised on the traditional adjudicatory functions of Defendants, who were

acting in their capacities as a panel of Associate Justices of the Appeals Court, those claims are

also barred by absolute judicial immunity.




                                                  5
III.   CONCLUSION

       Accordingly, Plaintiffs’ Rule 59(e) Motion [ECF No. 17] is DENIED.

       SO ORDERED.

 October 4, 2019                                        /s/ Allison D. Burroughs
                                                        ALLISON D. BURROUGHS
                                                        U.S. DISTRICT JUDGE




                                             6
